Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments, see Remarks, pages 6-8, filed August 23, 2021, with respect to claims 1-9 have been fully considered and are persuasive.  The rejection of claims 1-9 has been withdrawn. 




Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2021 has been entered.
 


Allowable Subject Matter

Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: 
            

      With regards to independent claim 1, the closest prior art of US Patent Application Publication Pub. No. US 20160219054 to Nagata discloses an information processing apparatus comprising (paragraph 39-41; display 100 (information processing apparatus)):
      a memory (paragraph 39-41; memory 104); and
      a processor (paragraph 39-41; processor 102) configured to cause information indicating that a first user who has an authority to operate an apparatus (paragraph 61-62, 103; administrator user (first user) has authority to operate the display) is prohibited from operating the apparatus to be displayed on an operation screen of the first user (paragraph 87-88; when administrator is logged out temporarily, the warning message 190 is displayed on the screen 181 of the administrator indicating that the administrator cannot login (prohibited from operation) since a normal user (second user) is logged in) in a case where the first user has commissioned a second user to operate the apparatus but attempts to operate the apparatus by himself or herself (paragraph 78-79, 84-88; see paragraph 92 wherein normal user can perform maintenance when administrator receives warning and allows normal user access to perform maintenance; when administrator receives connection request from a normal user (second user), the administrator by selecting “log me out” commissions the normal user to operate/perform maintenance of the display 100 temporarily after administrator logs out; after commissioning the normal user to operate the display 100, the administrator is prohibited to login (attempt to operate) once the normal user starts operating the display and message 190 is displayed).




        US Patent Application Publication Pub. No. US 20120296448 to Balentine discloses wherein the commissioning by the first user to the second user includes a request to the second user to perform an operation of the apparatus instead of the first user (paragraph 74-76, 78; operator (first user) grants request (commission) to technician (second user) to perform maintenance instead of operator), and the operation is a setting process performed by using a stored setting information of the apparatus (paragraph 56, 63; technician can change/configure parameters (setting) of the devices as part of maintenance operation; paragraph 23, 48, 54, 56; parameters stored in database for the device).






        With regards to independent claim 8, see above Statement on Reasons for Allowance for claim 1 since claim 8 discloses limitations similar to claim 1. 

        With regards to independent claim 9, see above Statement on Reasons for Allowance for claim 1 since claim 9 discloses limitations similar to claim 1. 
 


          In addition to the teachings of the claims 1, 8, 9 as a whole, the closest prior art of record failed to teach or suggest, 
           “the first user is prohibited from operating the apparatus in immediate response to the first user commissioning the second user, and until the operation is completed, and 
             when the operation is completed, an ID of the second user is deleted from the apparatus and the second user is not able to access the apparatus”

          Therefore, claims 2-7 are allowable for depending on claim 1.






Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

11/3/2021